Hines, J.
1. A direct bill of exceptions to a ruling made pendente lite, which does not assign error upon any final judgment or a judgment which would have been final if rendered as claimed by the plaintiff in error, will not be entertained by this court. Lyndon v. Georgia Ry. &c. Co., 129 Ga. 353 (58 S. E. 1047); Taylor v. Wright, 132 Ga. 586 (64 S. E. 656); Rorie v. Rorie, 138 Ga. 335 (75 S. E. 138); Hester v. Mallary &c. Co., 142 Ga. 320 (82 S. E. 884); Harms v. Mayor &c. of Savannah, 145 Ga. 728 (89 S. E. 780); Burkhalter v. Roach, 145 Ga. 834. (90 S. E. 52); Empire Cotton Oil Co. v. Taylor, 152 Ga. 693 (111 S. E. 35).
2. Where exceptions of law and fact to an auditor’s report in an equitable case were filed, and were overruled by the presiding judge, this was not a final judgment. Prater v. Grawford, 143 Ga. 709 (3) (85 S. E. 829); Murphy v. District Grand Lodge, 148 Ga. 648 (97 S. E. 858); Winder L. Co. v. Washington B. Co., 149 Ga. 215 (99 S. E. 863).
3. In the bill of exceptions in this case the sole exception is to the judgment of the court overruling the defendant’s exception of law and fact to the findings of the auditor, and there is no exception to and no assignment of error on the final decree in the case. For this reason the bill of exceptions will be dismissed.

Writ of error dismissed.


All the Justices concur.